Title: To George Washington from Timothy Pickering, 10 June 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh June 10th 1781
                        
                        I have been honoured with your Excellency’s letter of this date, and will pay due attention to the contents.
                            I had no notice for the demand for planks till Gl Knox mentioned it today: He will inform your Excellency how I proposed
                            to obtain a part of them. I shall send an express to Colo. Hughes at Albany to morrow morning on that account; and one for
                            Boston to morrow afternoon on the score of tents, having obtained from Congress an order for all the
                            Duck in Mr Bradfords hands I am &ca
                        
                            Tim: Pickering Q.M.G.

                        
                    